Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Jean Reeder, DATE: May 12, 1995
Petitioner,

Docket No, C-95-002
Decision No. CR376

-wo-

The Inspector General

DECISION

By letter dated September 20, 1994, Jean Reeder, the
Petitioner herein, was notified by the Inspector General
(I.G.), of the U.S. Department of Health & Human Services
(HHS), that it had been decided to exclude Petitioner for
a period of five years from participation in the Medicare
program and from participation in the State health care
programs described in section 1128(h) of the Social
Security Act (Act), which are referred to herein as
"Medicaid." The I.G.'s rationale was that exclusion, for
at least five years, is mandated by sections 1128 (a) (2)
and 1128(c)(3)(B) of the Act because Petitioner had been
convicted of a criminal offense related to the neglect or
abuse of patients in connection with the delivery of a
health care item or service.

Petitioner filed a request for review of the I.G.'s
action by an an administrative law judge of the
Departmental Appeals Board.

The I.G. moved for summary disposition. For the reasons
discussed below, I conclude that the I.G. has failed to
prove that Petitioner was convicted of a criminal
offense, within the meaning of section 1128(i) of the
Act. Therefore, the I.G. was without authority to
exclude Petitioner.
2
APPLICABLE LAW

Section 1128(a)(2) requires the Secretary of HHS to
exclude from participation in the Medicare and Medicaid
programs any individual or entity that has been convicted
of a criminal offense relating to the neglect or abuse of
patients in connection with the delivery of a health care
item or service.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period of time relevant to the case,
Petitioner was administrator of the Guest House of
Nashville, a nursing facility. I.G. Ex. 1.

2. On or about September 23, 1992, Kay Aist, an
investigator for the Arkansas Office of Attorney General,
Medicaid Fraud Control Unit, executed an affidavit for a
warrant for Petitioner's arrest. I.G. Ex. 1.

3. In the affidavit, Ms. Aist stated that she had reason
to believe Petitioner had committed the offense of
failing to report abuse -- in that Petitioner allegedly
had slapped an 84-year-old resident of the Guesthouse of
Nashville, Arkansas, during a disaster drill at the
facility on May 26, 1992 -- but that Petitioner had not
immediately reported this incident to the Office of Long
Term Care, instead reporting the incident on June 2,
1992, after other employees of the facility had reported
the incident. I.G. Ex. 1.

4, Based on the affidavit, a warrant was issued for
Petitioner's arrest. I.G. Ex. 2.

5. On or about October 19, 1992, Petitioner was arrested
and given a citation which directed her to appear in
Howard County Municipal Court (Municipal Court) on
October 22, 1992. I.G. Ex. 8 at 5.

6. Petitioner posted a cash bond of $92.25 to guarantee
her appearance, but did not appear to stand trial. I.G.
Ex. 8 at 5.

7. On October 22, 1992, the Municipal Court forfeited
the cash bond. I.G. Ex. 3.

8. On January 8, 1993, Petitioner filed a petition
asking the Municipal Court to set aside her bond
forfeiture and to grant her a trial on the merits. I.G.
Ex. 4.
3

9. On February 8, 1993, the Municipal Court entered an
order holding "the conviction and/or bond forfeiture

. . . is hereby set aside, canceled, nullified, and
expunged and shall forever hereafter have no force and
effect whatsoever at law or in equity." I.G. Ex. 5.

10. The Municipal Court also returned Petitioner's case
to the docket to be set for a trial at a later date.
I.G. Ex. 5.

11. In a response filed February 19, 1993, the State
requested that the Municipal Court vacate its order
granting Petitioner a new trial. I.G. Ex. 6.

12. On or about March 4, 1993, the Municipal Court
denied the State's request on the grounds that the
State's response was filed out of time. I.G. Ex. 7.

13. On or about May 5, 1993, the State filed with the
Arkansas Supreme Court a motion and brief requesting a
writ of prohibition to the Municipal Court. I.G. Ex. 8
at 3.

14. In its motion, the State requested that the Arkansas
Supreme Court overturn the Municipal Court's order
vacating Petitioner's bond forfeiture and prohibit the
Municipal Court from convening a new trial in
Petitioner's case. I.G. Ex. 8 at 2.

15. On May 24, 1993, the Arkansas Supreme Court granted
the State's motion for a writ of prohibition in a one-
sentence order. I.G. Ex. 10.

16. The I.G. has the burden of proving that there is a
basis for Petitioner's exclusion.

17. The I.G. failed to prove by a preponderance of the
evidence that the Municipal Court entered a judgment of
conviction against Petitioner.

18. The I.G. failed to prove by a preponderance of the
evidence that a State or local court made a finding of
guilt against Petitioner.

19. The I.G. failed to prove by a preponderance of the
evidence that Petitioner entered a plea of guilty or nolo
contendere to the charge of failing to report abuse or
that the Municipal Court accepted such a plea.

20. The I.G. failed to prove by a preponderance of the
evidence that Petitioner entered into participation ina
4

first offender, deferred adjudication, or other
arrangement where judgment of conviction was withheld.

21. The I.G. failed to prove that Petitioner was
convicted of a criminal offense within the meaning of
section 1128(i) of the Act.

22. The I.G. is without authority to impose and direct
an exclusion against Petitioner. Findings 16-21.

THE I.G.'s POSITION

The I.G. contends that the Municipal Court treated
Petitioner's failure to appear as a plea of guilty and
that the court "accepted" such plea. I.G. Br. at 6. The
I.G. suggests also that Petitioner herself regarded her
nonappearance as a guilty plea inasmuch as she declared
that it was cheaper than defending herself in court.
I.G.'s Resp. at 2.

The I.G. further maintains that issuance of a writ of
prohibition necessarily means that the Municipal Court
wholly lacked jurisdiction to set aside the conviction or
forfeiture or to set a new trial. I.G. Br. at 9.

PETITIONER'S POSITION

Petitioner insists that her case was never heard or tried
and that she never pled guilty in any court. She argues
that a bond forfeiture is not a guilty plea and not a
conviction. She states that she disregarded her court
date (even though this allowed the bond to be forfeited)
because she thought that it would be cheaper and easier
that way.

Lastly, Petitioner notes that the Arkansas Supreme Court
has never decided the question of whether a bond
forfeiture constitutes a conviction.

DISCUSSION

The I.G. argues that she was authorized to exclude
Petitioner from the Medicare program and to direct
Petitioner's exclusion from the Medicaid program pursuant
to section 1128(a)(2) of the Act. To establish a basis
for Petitioner's exclusion, the I.G. must prove that
Petitioner was (1) convicted of a criminal offense and
(2) that the criminal offense was related to the neglect
or abuse of patients in connection with the delivery of a
health care item or service. I conclude that the I.G.
has failed to prove that Petitioner was convicted of a
criminal offense. Therefore, I do not need to reach the
question of whether the offense with which Petitioner was
charged was related to patient neglect or abuse within
the meaning of the statute.

The parties have devoted a great deal of their argument
to the question of whether the writ of prohibition issued
by the Arkansas Supreme Court served to reinstate
Petitioner's bond forfeiture or only to prevent a new
trial from taking place. I do not need decide which
interpretation is correct, however. This is because I
have determined that, even if Petitioner's bond
forfeiture had been reinstated by the Arkansas Supreme
Court, the bond forfeiture would not represent a
conviction within the meaning of section 1128(i) of the
Act.

Whether or not an individual is subject to exclusion from
federally funded health care programs because he or she
has been "convicted" is a question of federal law. "What
constitutes a 'conviction' under the Medicaid Act. . .
is determined by federal law, not state law." Travers v.
Shalala, 20 F.3d 993, 996 (9th Cir. 1994). Federal law
defines the term in section 1128(i) of the Act. That
section provides that an individual will be deemed to
have been "convicted" if any of the following
circumstances are applicable to his or her case:

(1) a judgment of conviction has been entered
against the individual or entity by a federal,
State, or local court, regardless of whether there
is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged; or

(2) there has been a finding of guilt against the
individual or entity by a federal, State, or local
court; or

(3) a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal,
State, or local court; or

(4) the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgment of conviction has been withheld.
6

As this language demonstrates, Congress intended the term
"conviction" to apply to a broad range of dispositions.
Yet, the language of section 1128(i) is also quite
specific: nowhere does it provide that bond forfeitures
are to be treated as convictions.

Each of the definitions of conviction found in section
1128(i) involve some determination of guilt on the record
before a State or federal court. The statutory
definition of conviction strikes a balance between the
due process rights of excluded individuals and HHS'
interest in expeditiously ceasing its relationship with
individuals who are untrustworthy. In enacting section
1128, Congress made the determination that a formal
finding of guilt against an individual conclusively
demonstrates that the individual is not trustworthy to
participate in the Medicare and Medicaid programs. The
Act imposes a mandatory five-year period of exclusion on
individuals who have been convicted of offenses related
to the delivery of services under Medicare or Medicaid or
related to neglect or abuse of patients. Such exclusions
have significant consequences for excluded individuals’
reputations and livelihoods. The Act's definition
protects excluded individuals by ensuring that the
individuals are not deemed to have been convicted unless
they have appeared before a court for a determination on
the merits regarding the offenses with which they have
been charged.

In the present case, the I.G. does not dispute that
Petitioner never appeared before the Municipal court for
a determination on the merits of the charge of failure to
report abuse. Therefore, the I.G. has failed to prove
that Petitioner was convicted within the meaning of any
of the alternative definitions of section 21128(i) of the
Act.

The I.G. has not offered in evidence any document
purporting to be a judgment of conviction against
Petitioner. At most, the I.G. has pointed out that
Petitioner's motion for a new trial and the Municipal
Court's order granting Petitioner's motion refer to
Petitioner's "conviction and/or bond forfeiture."
However, there is nothing in the record that explains
which of these words applied to Petitioner. Moreover,
the I.G. acknowledges that the Municipal Court apparently
“did not enter a specific judgment of conviction or make
a specific finding of guilt against petitioner." I.G.
Resp. to ALJ's Inquiry at 1. Thus, the documentary
evidence is insufficient to prove, by a preponderance of
the evidence, that the Municipal Court entered a judgment
of conviction against Petitioner.
7

Nor has the I.G. pointed to any provision of Arkansas law
that would operate to transform a bond forfeiture into a
conviction. By contrast, Petitioner cites Almond v.
Countryside Casualty Co., 329 F. Supp. 137 (W.D. Ark.
1971), aff'd, 455 F.2d 503 (8th Cir. 1972), which holds
that a bond forfeiture is not a conviction under Arkansas
law.! Therefore, I conclude that the I.G. has failed to
prove that a judgment of conviction has been entered
against Petitioner, within the meaning of section

1128(i) (1).

There is no evidence that the Municipal Court, or any
other court, made any finding of guilt against
Petitioner. Thus, the definition of "convicted" found at
section 1128(i)(2) is inapplicable to Petitioner's case.

The I.G. argues that Petitioner's failure to appear for
trial and her willingness to surrender her bond are the
equivalent of a guilty plea. Accordingly, the I.G.
argues that she was convicted within the meaning of
section 1128(i)(3). However, the I.G. has failed to
offer any evidence that this position reflects settled
State law. Petitioner avers that she did not enter a
plea of guilty or nolo contendere--and there is nothing
in the record to contradict her. I therefore conclude
that the I.G. failed to prove that Petitioner was
convicted within the meaning of section 1128(i) (3).

As to section 1128(i) (4), there is no evidence to suggest
that Petitioner's case was treated as part of any
deferred adjudication program. As discussed above, it
does not appear that Petitioner ever entered a plea, nor
that the Municipal Court ever held any proceedings on the
merits of her case. Thus, there is no basis to conclude
that any judgment of conviction was withheld, nor was
there any record of conviction to be expunged.
Accordingly, I conclude that Petitioner was not convicted
within the meaning of section 1128(i) (4).

Based on the above facts and reasoning, I conclude that
the I.G. has failed to show that Petitioner was convicted
as that term is defined in the Act. Because federal law
is controlling, as noted above, the numerous State law

' fhe I.G. points out that the Arkansas Supreme
Court has not ruled explicitly on the question of whether
a bond forfeiture is the equivalent of a guilty plea.
1I.G. Resp. to Petitioner's Brief at 2. This merely
reinforces my conclusion that the evidence is
insufficient to establish that Petitioner's bond
forfeiture amounts to a conviction.
8

issues discussed by the parties herein are not
determinative of the outcome.

CONCLUSION

Inasmuch as it was not proven that Petitioner was
convicted of a criminal offense relating to the neglect
or abuse of patients in connection with the delivery of a
health care item or service, her exclusion from the
Medicare and Medicaid programs under the authority of
section 1128(a)(2) is not justified.

/s/

———
Joseph K. Riotto
Administrative Law Judge
